     Case 2:18-cv-01762-JCM-CWH Document 10 Filed 02/04/19 Page 1 of 3



 1   *
     BRENT L. RYMAN, ESQ. (SBN #008648)
 2   ERICKSON, THORPE & SWAINSTON, LTD.
     99 West Arroyo Street
 3   Reno, Nevada 89509
     (775) 786-3930
 4   Attorneys for Defendants
 5
 6
 7
 8
 9
10                            UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12
13
14   ANTHONY GONZALES, an individual
     and MARIA GONZALES, an individual,                Case No.: 2:18-cv-01762-JCM-CWH
15
            Plaintiff,                                 STIPULATION AND [PROPOSED]
16                                                     ORDER TO DISMISS DEFENDANT
     v.                                                NICHOLAS AUGUSTINE
17                                                     WITHOUT PREJUDICE
     NYE COUNTY , NEVADA, a political
18   subdivision of the State of Nevada,
     SHERIFF SHARON WEHRLY,
19   DEPUTY NICHOLAS AUGUSTINE; and
     DOES 1 to 10,
20
           Defendants.
21   __________________________________/
22          COMES NOW, the parties, by and through their Attorneys of Record, and hereby
23   stipulate that Defendant DEPUTY NICHOLAS AUGUSTINE be dismissed from this matter,
24   without prejudice, with all parties to bear their own court costs and attorney’s fees, if any.
25   The parties further agree that the pending Motion to Dismiss (#5) filed by Mr. Augustine is
26   rendered moot by this dismissal.
27   ///
28   ///


                                                   1
     Case 2:18-cv-01762-JCM-CWH Document 10 Filed 02/04/19 Page 2 of 3



 1         DATED this 4th day of February, 2019.
 2                                   ERICKSON, THORPE & SWAINSTON, LTD.
 3
 4                                   By        /s/ Brent Ryman
                                           BRENT L. RYMAN, ESQ. (SBN #008648)
 5                                         ERICKSON, THORPE & SWAINSTON
                                           99 West Arroyo Street
 6                                         Reno, Nevada 89509
                                           Telephone: (775) 786-3930
 7                                         Attorneys for Defendants
 8         DATED this 4th day of February, 2019.
 9                                   GIBSON LAW GROUP, PLLP
10
11                                   By        /s/ Tom Gibson
                                           THOMAS J. GIBSON, ESQ. (SBN #003995)
12                                         GIBSON LAW GROUP, PLLP
                                           2340 East Calvada Blvd., Suite 5
13                                         Pahrump, Nevada 89048
                                           Telephone: (775) 209-1035
14                                         Attorneys for Plaintiffs
15   ///
16   ///
17                                        ORDER
18         Upon good cause appearing,
19         IT IS SO ORDERED.
20               February
           DATED this      12,of2019.
                      ___ day    __________, 2019.
21
22                                         ______________________________________
                                           U.S. DISTRICT COURT JUDGE
23
24
25
26
27
28


                                              2
     Case 2:18-cv-01762-JCM-CWH Document 10 Filed 02/04/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE
 2         Pursuant to FRCP Rule 5, I certify that I am an employee of ERICKSON, THORPE &
 3   SWAINSTON, LTD. and that on this day I caused to be served a true and correct copy of the
 4   attached document by:
 5
 6         G      U.S. Mail
 7
           G      Facsimile Transmission
           G      Personal Service
 8         G      Messenger Service
 9         x      CMECF electronic service

10   addressed to the following:
11   THOMAS P. GIBSON, ESQ.
     GIBSON LAW GROUP, PLLP
12   2340 East Calvada Blvd., Suite 5
     Pahrump, Nevada 89048
13
14         DATED this 4th day of February, 2019.
15
                                                        /s/ Brent Ryman
16                                                   BRENT RYMAN
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
